           Case 1:20-cr-00305-DLC Document 45 Filed 02/26/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -   x
                                                              :
UNITED STATES OF AMERICA
                                                              :   CONSENT PRELIMINARY ORDER
                  - v. -                                          OF FORFEITURE AS TO SPECIFIC
                                                              :   PROPERTY/
ADRIAN ALFARO DIAZ,                                               MONEY JUDGMENT
                                                              :
                           Defendant.                             20 Cr. 305 (DLC)
                                                              :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -   x

                  WHEREAS, on or about June 15, 2020, ADRIAN ALFARO DIAZ (the

“Defendant”), was charged in a two-count Indictment, 20 Cr. 305 (DLC) (the “Indictment”), with

money laundering, in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) (Count

One); and international money laundering, in violation of Title 18, Section 1956(a)(2)(B)(i) (Count

Two);


                  WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 982(a)(1), of any and all property, real and personal, involved in the offenses

charged in Counts One and Two of the Indictment, or any property traceable to such property,

including but not limited to a sum of money in United States currency representing the amount of

property involved in the offenses charged in Counts One and Two of the Indictment;

                  WHEREAS, on or about November 19, 2020, the Defendant pled guilty to Counts

One and Two, pursuant to a plea agreement with the Government, wherein the Defendant admitted

the forfeiture allegation with respect to Counts One and Two of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(l), a sum of money

equal to $91,775 in United States currency, representing property involved in the offenses charged

in Counts One and Two of the Indictment;
          Case 1:20-cr-00305-DLC Document 45 Filed 02/26/21 Page 2 of 6




                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $91,775 in United States currency representing the amount of property involved in the

offenses charged in Counts One and Two of the Indictment;

                WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in $9,177.50 on deposit in Signature Bank Account Number ending 7802 held in the

name of Smithville Company Inc (the “Specific Property”), which constitutes property involved

in the offenses charged in Counts One and Two of the Indictment;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the property involved in the offenses charged in Counts One and Two of the Indictment

cannot be located upon the exercise of due diligence, with the exception of the Specific Property;

and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Jessica Greenwood of counsel, and the Defendant, and his counsel, Marlon Kirton, Esq.,

that:

                1.       As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $91,775 in

United States currency (the “Money Judgment”), representing the amount of property involved in
          Case 1:20-cr-00305-DLC Document 45 Filed 02/26/21 Page 3 of 6




the offenses charged in Counts One and Two of the Indictment, shall be entered against the

Defendant.

               2.      As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pled guilty, all of the Defendant’s right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21, United States Code, Section 853.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property /Money Judgment is final as to

the Defendant, ADRIAN ALFARO DIAZ, and shall be deemed part of the sentence of the

Defendant, and shall be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               5.      United States Customs and Border Protection shall be authorized to deposit

the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the United States

shall have clear title to such forfeited property.

               6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

               7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
          Case 1:20-cr-00305-DLC Document 45 Filed 02/26/21 Page 4 of 6




Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.
          Case 1:20-cr-00305-DLC Document 45 Filed 02/26/21 Page 5 of 6




               11.    Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               12.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13.    The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               14.    The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.




                      [THIS SPACE LEFT INTENTIONALLY BLANK]
         Case 1:20-cr-00305-DLC Document 45 Filed 02/26/21 Page 6 of 6




              15.     The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                                                                2/24/2021
       Jessica Greenwood                                           DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-1090


ADRIAN ALFARO DIAZ


By:    s/Adrian Alfaro Diaz                                        2/25/21
       Adrian Alfaro Diaz                                          DATE


By:                    ___________________________                 2/25/21
       Marlon Kirton, Esq.                                         DATE
       Attorney for Defendant




SO ORDERED:



            ________________________________                        2/25/2021
HONORABLE DENISE L. COTE                                           DATE
UNITED STATES DISTRICT JUDGE
